Sherwood, C. J.
Action based on written contract. The ease hinges upon the propriety of the admission. of parol evidence in reference to that contract. Although exception was taken to the admission of such evidence, yet, as the attention of the court was not called to the alleged error in the motion for new trial, and opportunity thus afforded for correction of the supposed error, we cannot notice the point here. Brady v. Connelly, 52 Mo. 19; Saxton v. Allen, 49 Mo. 417; and the case stands here pre*106cisely as if the evidence had been admitted without objection. Margrave v. Ausmuss, 51 Mo. 561. Judgment affirmed.
All concur.
Arrirmed.